UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEANNETTE SIERRA,
Plaintiff,
—Vr

SENIOR WHOLE HEALTH and MAGELLAN
HEALTHCARE, ENC.,

Defendants.

DENISE COTE, District Judge:

Having received the defendants’

2020, it is hereby

 

 

 

 

-- xX
; 19cv273 (DLC)
ORDER
USDC SDNY
: BOC #8:
~~ % DATE FILED:

 

 

 

 

 

 

 

letter of February 14,

ORDERED that a telephone conference is scheduled for

February 14, 2020 at 4:45 p.m. Counsel for the defendants shall

have all parties on the line and call chambers at 212-805-0202.

Dated: New York, New York
February 14, 2020

fret

PNISE COTE

United stakes District Judge

 
